Citation Nr: 0701511	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of back 
injury with traumatic arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the RO that 
declined to reopen a claim for service connection for a back 
disability on the basis that new and material evidence had 
not been received.

In March 2006, the Board found new and material evidence to 
reopen the claim, and remanded the matter for additional 
development.

This case has been advanced on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

It is at least as likely as not that residuals of back injury 
with traumatic arthritis of the lumbar spine is the result of 
disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of back 
injury with traumatic arthritis of the lumbar spine are met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the claimant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Service medical records at induction in January 1943 show no 
defects, and the veteran is presumed to have been sound 
condition at entry.

In this case, the veteran contends that he injured his back 
and side while aboard ship in service in 1945, when he fell 
approximately fifteen feet into a cargo hole during a storm.  
No doctor was aboard ship to treat his injuries.  Upon his 
discharge three months later, the veteran sought employment 
at an automobile plant, and a doctor at the plant discovered 
a small hernia.  The veteran then sought medical treatment.

Service connection has been established for a herniotomy 
scar.

Service medical records contain neither manifestations nor 
complaints, nor findings of either a back disability or 
injury or trauma involving the veteran's back.

In this case, there is no evidence of arthritis within one 
year after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Private medical records, dated in June 1992, reflect a 
history of backache related temporally to a service (Navy) 
injury.  X-rays taken of the veteran's lumbar spine in July 
1992 revealed an old fracture of L1.

The report of a July 1992 VA examination includes a diagnosis 
of post-traumatic arthritis of the lumbar spine.

In July 1993, a former Navy man, H.O.C., who had served with 
the veteran, indicated that he had witnessed the veteran's 
fall into the cargo hold aboard ship.  The small ship was 
being tossed about by heavy sea, and the cargo cover had been 
removed by the storm.  H.O.C. sought help to remove the 
veteran from the cargo hold.  The veteran complained of back 
pain, and remained in his bunk for about one week.  No 
medical personnel were aboard the ship.
 
X-rays taken in January 1994 revealed an old moderate 
compression fracture deformity of L1 vertebral body, now 
associated with fusion of the bodies at the T12-L1 level; and 
moderate generalized degenerative disc, hypertrophic and 
arthritic changes throughout the remainder of the lumbar 
spine.

In March 1994, the veteran testified before RO personnel that 
he continued having intermittent back pain since the incident 
in service, and that he wore a back belt for support.

In November 2003, Kevin Fox, M.D., the veteran's treating 
physician, indicated that the X-ray findings were compatible 
with the veteran's history of having fallen aboard ship in 
service in 1945, and opined that the veteran's backache was 
related to service.

The report of a September 2006 VA examination reflects 
diagnoses of degenerative disc disease of the lumbar spine, 
L4-L5; and fusion disc L1-T12, secondary to old fracture 
while on active duty.  The examiner opined that the veteran's 
degenerative disc disease is less likely as not (less than 
50/50 probability) caused by or a result of the 1945 fall.  
The examiner also opined that the L1-T12 fractures resulted 
in progressive fusion of disc space, which caused disc 
increase degeneration of lower lumbar joints and discs.

The Board finds that the evidence in support of the veteran's 
claim includes his complaints of intermittent backache and a 
continuity of symptomatology since service; the statement 
from H.O.C., witnessing the incident in service; X-ray 
evidence of an old compressive fracture, fusion, and 
degenerative changes; and competent opinions that the 
veteran's symptoms and X-ray findings are attributed to the 
in-service fall into the cargo hold.

There is also some evidence against the veteran's claim.  The 
service medical records at separation reflect no abnormality, 
and a competent opinion that the veteran's current 
degenerative disc disease of the lumbar spine is less likely 
caused by the in-service fall.

While the September 2006 examiner could not link the 
veteran's degenerative disc disease to the in-service fall, 
the examiner did link the increased degenerative changes of 
the lower lumbar joints and discs to the fused area.  The 
examiner also diagnosed fusion disc L1-T12 as secondary to 
the in-service fall.  There is no contrary opinion of record.  
Under these circumstances, the Board finds the evidence at 
least in relative equipoise on the question of nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for residuals of 
back injury with traumatic arthritis of the lumbar spine.  In 
reaching this decision, the Board has extended the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of back injury with 
traumatic arthritis of the lumbar spine is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


